107 Ga. App. 660 (1963)
131 S.E.2d 122
RESERVE LIFE INSURANCE COMPANY
v.
AYERS.
40067.
Court of Appeals of Georgia.
Decided April 9, 1963.
Rehearing Denied April 22, 1963.
Eugene M. Kerr, for plaintiff in error.
Randall Evans, Jr., contra.
PER CURIAM.
1. The motion to dismiss the writ of error on the ground that there is no final judgment is denied. The judgment of the trial court awarded attorney's fees in a fixed sum based upon the pleadings and evidence. The provision in the order stating that ". . . if there is `successful resistance to future litigation' the matter should be left open for assessment of reasonable attorney's fees for such services as may be required to be rendered hereafter" is clearly illegal and will be treated by this court as mere surplusage.
2. The petition seeking attorney's fees because of alleged bad *661 faith of the defendant insurance company does not show on its face that the fee claimed was excessive as a matter of law.
3. Where the plaintiff's and defendant's witnesses differed widely in their opinion as to the value of counsel services and the trial court awarded an attorney fee within the range of such conflicting testimony, this court is without authority to reverse the judgment of the trial court denying the motion for new trial on the ground that such fee was excessive. Reserve Life Ins. Co. v. Ayers, 217 Ga. 206 (121 SE2d 649).
Judgment affirmed. Carlisle, P. J., Bell and Hall, JJ., concur.